Citation Nr: 1825417	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-39 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for left shoulder disability, to include as secondary to service-connected right shoulder impingement syndrome.


REPRESENTATION

Veteran represented by:	Nicholas Parisi, Agent


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2007 to January 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The March 2014 VA back examination report and December 2014 private medical examination report indicate diagnosis of radiculopathy, right lower leg as associated with the Veteran's service-connected back disability.  While the Board has jurisdiction over the left shoulder appeal, the agency of original jurisdiction (AOJ) has not yet adjudicated the claim of entitlement to service connection for radiculopathy, right lower leg, so the Board does not have jurisdiction over it.  The claim of entitlement to service connection for radiculopathy, right lower leg, is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's left shoulder disability was caused by service-connected right shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for left shoulder disability have all been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.310 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as is a private medical opinion.  

Finally, as discussed in detail below, a VA examination with medical opinion was not provided with regard to the claim for service connection for a left shoulder disability.  Notably, the evidence of record includes a May 2011 examination request, which indicates that an examination was requested for the service connection claim for bilateral shoulder disability.  Thereafter, a notice stating the Veteran failed to report to the June 16, 2011 VA Joints examination was issued.

In correspondence dated in January 2014, the Veteran's representative explained that although the file includes Compensation and Pension Exam Inquiry dated May 25, 2011, there is no notice actually scheduling any examinations.  

A review of the claims file reveals no documentation that a letter was sent to the Veteran notifying her of a June 2011 VA examination.  However, following the representative's January 2014 request, a Compensation and Pension Exam Inquiry dated in February 2014, indicates an exam request for the bilateral shoulder claim but requested a medical opinion specifically for the right shoulder only. 

As discussed below, given the Board's favorable resolution of the only claim on appeal, the Board finds that all necessary actions to fairly adjudicate this claim have been accomplished.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Analysis

The Veteran is seeking to establish service connection for a left shoulder disability, claimed as secondary to her service-connected right shoulder disability.  In her May 2011 application the Veteran listed claims of service connection related to shoulder impingement and pain.  In a May 2011 phone call with the VA, the Veteran clarified that her claim for service connection was for bilateral shoulder condition.

In her November 2014 VA Form 9 the Veteran explained that her service treatment records document her history of left shoulder pain, and her separation examination also identifies a bilateral shoulder condition.  Thus, the VA examination report finding no evidence of a left shoulder condition is inaccurate.

In the present case, the competent medical evidence has established that the Veteran carries a current diagnosis of left shoulder impingement.  In assessing the Veteran's secondary service connection claim, the sole question remaining for consideration is whether the medical evidence demonstrates a causal relationship between the service-connected right shoulder disability and the left shoulder disability. 

The service treatment records show multiple references to right shoulder symptoms and a diagnosis of right shoulder impingement.  However, on one occasion, a May 2009 health assessment documents that the Veteran reported left arm pain and requested to be examined due to this concern.

In this regard, a March 2007 service treatment record notes intermittent shoulder issues had resolved.  A March 2007 report of medical history indicates the Veteran checked "yes" to having or having had painful shoulder, elbow, or wrist described as shoulder pain from a strained right shoulder.

An August 2009 service treatment record shows the Veteran presented with complaints of right shoulder pain and she was diagnosed with right shoulder impingement in September 2009.  She was treated with a sling and limited duty.  X-rays of the shoulder from Providence Everett indicates a final diagnosis of shoulder strain.

An October 2010 separation report of medical history shows the Veteran checked "Yes" to currently having or having had painful shoulder, elbow or wrist.  She wrote as a result of right shoulder impingement she is unable to lift over 30 to 40 pounds, and she also participated in physical therapy at Everett Clinic, Providence hospital.  The Veteran further explained having pain, numbness and tingling in the shoulder (noting no specific shoulder).  Additionally, the October 2010 Report of Medical Assessment notes the health care provider's comment listing several conditions to include shoulder impingement (identifying no specific shoulder).

Post-service treatment records consist of VA treatment records, VA examination report, and a private medical opinion.  As discussed below, there is only one medical opinion on this issue.  Specifically, during the appellate term, VA treatment records indicate that in February 2011 the Veteran initially presented with complaints of shoulder pain and reported a history of right shoulder impingement.  

In March 2014, the Veteran was afforded VA shoulder examination to determine the etiology of any right shoulder condition.  The resulting Joint Disability Benefits Questionnaire (DBQ) indicates examination of the left shoulder identified no diagnosed left shoulder condition.  X-rays of the left shoulder also identified no current diagnosis.  The DBQ notes the examiner recorded the Veteran's reported history as related to the right shoulder but there is no documentation of any reports associated with the left shoulder.  Other than indicating normal examination findings responsive to the questions on the DBQ, the resulting examination report does not discuss the left shoulder in anyway.  (Notably, the March 2014 examiner diagnosed right shoulder impingement, and, in a subsequent September 2014 rating decision, the RO granted service connection for the right shoulder.)

In December 2014, the Veteran's representative submitted a private medical opinion from J.C., MD, Physical Medicine & Rehabilitation, of Physiatry Associates.  After examining the Veteran, including her range of motion; reviewing specific evidence from the claims file; and recounting the Veteran's medical history and contentions including the in-service right shoulder injury, the practitioner diagnosed impingement and tendonitis/bursitis of the left and right shoulder.  Specifically, noting multiple treatments for right shoulder injury in 2009, to include the right arm placed in a sling during active military service, which resulted in her dependence on the left arm, the practitioner opined that these disabilities were related to service.  Dr. C. opined that "[t]he left shoulder injury is service related based upon the history and medical documentation of the right shoulder having been immobilized in a sling."  The practitioner explained that with the Veteran continuing to do her duties thereby depending upon the left nondominant shoulder only, this type of impact generally leads to far more injuries.  The practitioner further explained that "recovery of an injured shoulder extends well beyond immobilization so dependency upon [the Veteran's] one good shoulder would have continued for an extended period of time."  In so finding, the practitioner noted the Veteran's reports that during right shoulder convalescence, she continued to perform her duties to include heavy lifting and carrying with the left shoulder, which subsequently became symptomatic as well.  

After a careful review of the evidence of record, the Board finds that an equipoise grant of service connection for left shoulder impingement, secondary to service-connected right shoulder disability is warranted.  The evidence shows a current diagnosis of left shoulder impingement, which the Veteran has reported began during service and has continued from that time to the present.  Indeed, the Board notes that the Veteran reported left shoulder symptoms in service, filed her claim for bilateral shoulder disability less than one year after her separation from service, and the post-service medical records show the Veteran sought treatment for shoulder pain in February 2011, one month following service discharge.  See 38 C.F.R. §§ 3.307, 3.309.

In addition, also as noted above, the Veteran is competent to report that she experienced symptoms of left shoulder pain in and since service, and the Board finds her reports to be credible and consistent with the evidence of record.  For example, the available medical records indicate that she initially complained of left shoulder pain in May 2009 during active military service.  Indeed, the Board notes that the Veteran filed her claim for bilateral shoulder disability in May 2011, less than one year after her separation from service, and the post-service medical records show the Veteran sought treatment for shoulder pain in February 2011, one month following service discharge.  The Veteran's reports of shoulder pain suggest a continuity of symptomatology for left shoulder symptoms beginning with the in-service report of left shoulder pain.  The December 2014 private medical opinion provides additional support for continuity of symptomatology beginning in service.  The December 2014 private medical opinion also includes a positive etiology opinion from a medical professional that is plausible.  The Board considers these pieces of evidence probative to show an etiology beginning with the in-service right shoulder injury. 

The December 2014 private medical opinion is the only medical opinion to specifically address the question that the Veteran has a left shoulder disability related to her service-connected right shoulder disability.  There is no contrary medical opinion in the evidence of record.  As the December 2014 private opinion was rendered by a trained medical professional within his area of expertise, and was clearly based on full consideration of the Veteran's medical history and assertions, the Board finds no adequate basis to reject this supportive opinion, and has accorded it significant probative weight with respect to establishing that a current left shoulder disability exists, and that the current disability was proximately due to or the result of the service-connected right shoulder disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. at 53-56.

Consequently, the Board finds that there is equipoise on the question of whether the Veteran's diagnosed left shoulder impingement is related to her service-connected right shoulder disorder.  With resolution of reasonable doubt in the Veteran's favor, service connection for left shoulder impingement is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is granted.





______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


